Case 2:19-cv-00164-DSF-JC Document 24 Filed 03/26/19 Page 1 of 1 Page ID #:213




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




   TERRY FABRICANT,                     CV 19-164 DSF (JCx)
       Plaintiff,
                                        Order re Motion to Compel
                    v.                  Defendant’s Attendance at Rule
                                        26(f) Conference (Dkt. No. 23)
   GOLDWATER BANK, N.A.,
      Defendant.



      The Court declines to rule on Plaintiff’s Motion to Compel
   Defendant’s Attendance at Rule 26(f) Conference. The Motion was
   improperly set before the magistrate judge. Counsel are ordered
   to act like the professionals they are and not waste this
   overburdened Court’s time with petty squabbles. Failure of any
   counsel to comply with this Court’s orders or the Central District’s
   Local Rules will result in sanctions.

      IT IS SO ORDERED.


   Date: March 26, 2019                 ___________________________
                                        Dale S. Fischer
                                        United States District Judge
